  8:18-cv-00563-BCB-MDN Doc # 37 Filed: 09/15/20 Page 1 of 2 - Page ID # 130




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                        Plaintiff,                                  8:18-CV-563

        vs.
                                                                       ORDER
SELECT FOOD MART INC.,

                        Defendant/Third-Party
                        Plaintiff,
       vs.

ABEESHA, INC.,

                      Third-Party Defendant.



       Pursuant to Zach Hillesheim’s and Select Food Mart Inc.’s Joint Stipulation for Dismissal,

Filing 35, all claims by Hillesheim against Select Food Mart are dismissed with prejudice with

Hillesheim and Select Food Mart to bear their own costs, attorneys’ fees, and expenses related to

the same. Select Food Mart’s third-party claims and Motion for Default Judgment, Filing 36,

against Abeesha, Inc., remaining pending. Accordingly,

       IT IS ORDERED:

   1. The Joint Stipulation for Dismissal, Filing 35, is granted;

   2. The Clerk of the Court is directed to terminate Zach Hillesheim as a party to the case; and

   3. The Clerk of the Court is ordered to re-caption the case as “Select Food Mart Inc. vs.

       Abeesha, Inc.”



       Dated this 15th day of September, 2020.
8:18-cv-00563-BCB-MDN Doc # 37 Filed: 09/15/20 Page 2 of 2 - Page ID # 131




                                        BY THE COURT:


                                        ___________________________
                                        Brian C. Buescher
                                        United States District Judge
